Order filed May 11, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00713-CV
                                    ____________

          HENRY TOWNSEND AND GOLDIE SMITH, Appellants

                                          V.

              ATLAS 13 NORTHWEST MEDICAL, LP, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-35237

                                     ORDER

      Appellants’ brief was due May 5, 2021. No brief or motion to extend time has
been filed. Unless appellant files a brief with this court on or before June 4, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel Consists of Justices Christopher, Wise, and Hasan.